Kinne, J.
The defendant was convicted of the crime of resisting an officer. The defendant excepted to the instructions of the court, and to the action of the court in overruling his motion for a new trial. Judgment was entered against the defendant. The cause is submitted on a partial transcript of the record, and without briefs or arguments. The instructions and motion for a new trial do not appear in the record, and hence we are unable to determine that the court below erred in his rulings. An examination of the record, so far as it is before us, discloses no error. The judgment of the district court is affirmed.